Citation Nr: 0419416	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for a psychiatric 
disability to include post traumatic stress disorder (PTSD) 
and anxiety disorder.  

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness, to include service connection on a 
direct basis.  

4.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness, to include service connection on a 
direct basis.  

5.  Entitlement to service connection for a disability of the 
hands and elbows due to an undiagnosed illness, to include 
service connection on a direct basis.  

6.  Entitlement to service connection for a bilateral knee 
disability due to an undiagnosed illness, to include service 
connection on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from June to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the course of this appeal, 
jurisdiction of these claims file was transferred to the 
Washington, District of Columbia (DC) RO.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in 
February 2004.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War from July to October 1991.

2.  The veteran's current sinusitis was not established until 
after discharge from active service, and has not been shown 
to be related to service or to any occurrence or event 
therein.

3.  The veteran's anxiety was not established until after 
discharge from active service, and has not been shown to be 
related to service or to any occurrence or event therein; 
competent medical evidence of a current diagnosis of PTSD is 
not of record.

4.  The veteran has a known clinical diagnosis of tension 
headaches, which the competent medical evidence of record 
does not relate to active military service.  Any current 
headache disability was first shown several years post 
service and has not been shown to be related to service or to 
any occurrence or event therein.

5.  The veteran has been diagnosed with tinea pedis, tinea 
cruris, atopic dermatitis, eczema, and cellulitis, which are 
diagnosed disabilities; such disabilities were first shown 
several years after active duty and have not been shown to be 
related to service or to any occurrence or event therein.

6.  The veteran has a known clinical diagnosis of 
paresthesias (hands/elbows), which the competent medical 
evidence of record does not relate to active military 
service.  Any paresthesias disability was first shown several 
years post service and has not been shown to be related to 
service or to any occurrence or event therein.

7.  The veteran has been diagnosed with degenerative joint 
disease and patellofemoral syndrome of the knees, which are 
diagnosed disabilities, such disabilities were first shown 
several years post service and has not been shown to be 
related to service or to any occurrence or event therein.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  An acquired psychiatric disability to include PTSD and 
anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2003).

3.  Headaches were not incurred in or aggravated by active 
service, to include as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2003).

4.  A skin disorder was not incurred in or aggravated by 
active service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.317.

5.  A disability of the hands and elbows was not incurred in 
or aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.317.

6.  A bilateral knee disability was not incurred in or 
aggravated by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  Arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the April 2003 
Statement of the Case (SSOC), and associated correspondence 
issued since the appellant filed his claims, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claims.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the April SOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the April 2003 SOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  Arthritis is such a listed disorder.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that she suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments were March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2006; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.
***

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).


A.  Entitlement to service connection
for chronic sinusitis

The service medical records are negative for complaints, 
treatment, or a diagnosis for chronic sinusitis.  

At the time of the veteran's February 1997 VA Persian Gulf 
War examination, a diagnosis of rhinosinusitis was provided.

VA treatment records dated from May to September 1997 show 
intermittent treatment for chronic sinusitis.  

During his personal hearing before the undersigned the 
veteran testified that he began to experience problems with 
his sinuses in the Persian Gulf, however he did not seek 
treatment.  He sought treatment in 1997.  At that time, 
sinusitis was diagnosed.  He stated that a VA physician told 
him that his sinusitis was Gulf related.  

In the instant case, there is no evidence in this case that 
the claimed chronic sinusitis began during active service or 
is the result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
medical records reflect no complaints or findings relevant to 
sinusitis.

Moreover, although the veteran claims that his sinusitis is 
related to service, there is no competent post-service 
evidence in this case that the claimed sinusitis began in 
service or the result of a disease or injury, to incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.304.  That is, 
none of the post-service medical evidence contains even a 
suggestion of such a relationship.  Therefore, the evidence 
as it stands is sufficient to reach a decision, and service 
connection for sinusitis is denied.  38 U.S.C.A. § 5107 (West 
2002).

As noted above, the veteran testified during his February 
2004 RO hearing that his former VA treating physician told 
him that his sinusitis was Gulf related.  However, the Court 
has held that "the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. 
Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  Moreover, in view of the fact that there is 
no pertinent evidence, it appears that the reported 
relationship is based on history provided rather than 
objective evidence.

In light of the above discussion, there remains no competent 
evidence of record suggesting a causal connection between 
chronic sinusitis, first diagnosed in 1997, and the veteran's 
period of active service.  

The overwhelming weight of the evidence is against the 
veteran's service connection claim for chronic sinusitis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is not warranted.  See 38 
C.F.R. § 3.303 (2002).  As the overwhelming weight of the 
evidence is against the appellant's claim, the benefit-of- 
the-doubt rule is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2002).

B.  Entitlement to service connection for psychiatric 
disability
to include PTSD and anxiety disorder 

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that an acquired 
psychiatric disability to include PTSD and anxiety disorder 
was not incurred in or aggravated by active service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

In this case, the veteran is claiming he currently has PTSD 
that was incurred in service.  The evidence does not support 
his contention.

The veteran's service records show the veteran served in 
Persian Gulf from July 1991 to October 1991.  His specialty 
was traffic management.  Awards and decorations received were 
the Army Service Ribbon, National Defense Service Medal, 
Southwest Asia Service Medal, and Army Reserve Component 
Overseas Training Ribbon.  The active service medical records 
show there were no history, complaints, findings, treatment, 
or diagnosis of a neuropsychiatric disability.

On the most recent VA examination in March 2001, it was 
indicated that after reviewing the claims folder and 
performing an examination, the veteran's mental disorder did 
not meet the DSM-IV criteria to establish a diagnosis of 
PTSD.  The examiner stated that the veteran expressed 
symptoms consistent with PTSD such as nightmares, 
hyperarousal, and frequent recollection of stressful 
experiences, however he did not have sufficient symptoms to 
qualify for a diagnosis of PTSD.  It was noted that his 
period of active duty was quite stressful, it was not of a 
severely traumatic nature, which was observed in the history 
of PTSD patients.  

Medical records from a Vet Center dated in February 2001 show 
that the attended four individual sessions in 1997 and one 
Persian Gulf group session in 1998.  It was noted that since 
the veteran failed to attend psychotherapy on a regular basis 
for a significant length of time, it was difficult to 
ascertain a conclusive diagnosis or prognosis.  Although he 
did endorse symptoms of anxiety and depression, a full 
clinical picture was difficult to establish due to sporadic 
therapy attendance.  

VA treatment records dated in November 1999 show that the 
veteran was seen with complaints of stress, anger, and rage.  
He was referred to the PTSD clinic.  

The veteran was accorded a VA examination in September 1998 
by a board of three examiners, it was indicated that after 
reviewing the claims folder and performing an examination, 
the veteran's mental disorder did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  The veteran was 
not able to specify and describe in detail severe traumatic 
incidents experienced in combat.  He was not observed to 
become anxious, distressed, or depressed when he was 
expressing his experiences in the Persian Gulf.  The results 
of the psychometric procedures were deemed not highly 
consistent with PTSD.  It was noted that the veteran reported 
several symptoms of persistent, increased arousal, including 
difficulty concentrating, difficulty falling asleep, and a 
vague sort of hypervigilance, he did not report avoidance 
symptoms (criterion "C").  The veteran maintained many 
interests and attachment to others, was not restricted in 
where he could go by the threat of adverse reaction to 
stimuli associated with trauma, and was not unwilling to 
review his memories of his service in the Persian Gulf.  Re-
experiencing of traumatic events in dreams had not recurred 
in recent months, and no report of physiological reactivity 
to cues symbolizing a traumatic event was experienced.  No 
specific life threatening situations were elicited, and the 
veteran's reactions to the unpleasant circumstances that he 
described did not appear to include intense fear, 
helplessness, or horror.  In spite of his reported 
concentration difficulties, the veteran had made considerable 
progress through higher education.  The diagnosis was anxiety 
disorder.  

The veteran was accorded a VA examination in March 1998.  The 
results of the psychometric testing appeared to be mild 
suggestive of over reporting of pathology.  The results of 
structured assessments provided only marginal indication of 
combat related PTSD symptoms.  The background, interview, and 
psychometric data were not supportive of a diagnosis of the 
full syndrome PTSD.  The veteran's report of traumatic 
stressors did not appear consistent with the diagnosis.  He 
did not report feelings of intense fear, helplessness, or 
horror at the time he experienced events in the Persian Gulf.  
There was no evidence in the veteran's clinical picture of 
avoidance of a stimuli associated with the trauma and numbing 
of general responsiveness, which was a criterion to establish 
a diagnosis of PTSD.

VA treatment records dated in June 1997 show that the veteran 
underwent psychometric testing.  The psychologist indicated 
that the clinical interview was consistent with PTSD and 
major depression in remission.  The psychometric testing was 
inconclusive regarding a diagnosis of combat related PTSD.  
VA treatment records dated in July 1997 reflect a diagnosis 
of history of PTSD.  

In a November 1997 statement, the veteran's mother stated 
that she believed the majority of the veteran's actions were 
linked to his Saudi Arabia experience with his U.S. Army 
Reserve Unit.  She further stated that following her son's 
return from the Persian Gulf he had developed an attitude 
very different from the child she raised.  

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition.  Based on the March 2001, September 
1998, and March 1998 VA examinations, there is no showing of 
a competent medical diagnosis of PTSD.  Therefore, as the 
evidence fails to establish the presence of the disability 
claimed on appeal, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As such, the Board finds that the 
overwhelming weight of the evidence is against the veteran's 
claim of service connection for PTSD.  In the absence of 
competent evidence of a current diagnosis of PTSD, service 
connection is not warranted.  

The Board has considered the veteran's contentions and 
statements and although these statements would be probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Regarding the veteran's diagnosis of anxiety disorder, the 
veteran does not allege that he suffered from or was treated 
for a mental disorder in service, and the record contains no 
medical opinion that the veteran suffered from a mental 
disorder while in service.  In fact, neither the March 1998 
or September 1998 VA medical examination report nor any other 
objective medical evidence of record establishes a causal 
relationship between the veteran's anxiety disorder and 
active military service.  As such, the veteran's claim for 
service-connection for an anxiety disorder must be denied.

C.  Entitlement to service connection
for headaches

A review of the veteran' service medical records does not 
reflect complaints or findings associated with headaches.  
The veteran's service records document his active military 
service in the Southwest Asia Theater of operations from July 
22, 1991 to October 22, 1991.  

Post-service medical records associated with the claims file 
include private medical records and VA treatment records.  
The private medical records make no reference to complaints 
or findings associated with headaches.   

At the time of the veteran's February 1997 VA Persian Gulf 
War examination, he reported that he experienced bilateral 
temporal pounding headaches twice monthly.  A diagnosis of 
tension headaches was provided.  

VA treatment records dated in May 1997 show that the veteran 
was seen with complaints of headaches.  At that time he 
reported a history of trauma to the head and laceration, not 
during service.  In July 1997, a history of headaches was 
noted.  

The veteran was accorded a VA neurological examination in 
March 1998.  At that time he reported a history of headaches 
for three years prior.  The headaches occurred two to three 
times weekly.  They were described as a sharp, throbbing 
pain.  The pertinent diagnosis was headaches, no neurological 
sequelae.  

During his hearing before the undersigned the veteran 
reported that he experienced headaches during active service.  
He stated that although he sustained an injury to the head 
post service, he experienced headaches during service, prior 
to the head injury.  

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the overwhelming weight of the 
evidence is against the claim of service connection for 
headaches.

The has been diagnosed with tension headaches, accordingly 
there is no basis for his claim that headaches are due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  

Concerning service connection for headaches on a direct 
basis, there is no clinical evidence in this case that the 
claimed disability had its onset in service or the result of 
a disease or injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service medical 
records reflect no complaints or findings relevant to 
headaches.

Moreover, although the veteran claims that his headaches are 
related to service, there is no competent post-service 
evidence in this case that the claimed headaches, began in 
service or the result of a disease or injury, to incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.304.  That is, 
none of the post-service medical evidence contains even a 
suggestion of such a relationship.  Therefore, the evidence 
as it stands is sufficient to reach a decision, and service 
connection for a headaches on a direct basis must also be 
denied.  38 U.S.C.A. § 5107 (West 2002).

While the Board is sympathetic to the veteran's sincere 
belief that his headaches are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in-service; he is not qualified to 
render an opinion as to whether the current headaches are 
related to service.  Espiritu v, Derwinski, 2 Vet. App. at 
492.  The objective medical evidence, or lack thereof, is 
more probative in this case.

Thus, for the foregoing reasons, the Board concludes that the 
overwhelming weight of the evidence is against the claim for 
service connection for headaches including as due to an 
undiagnosed illness in a Persian Gulf veteran.  38 U.S.C.A. 
§§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).

D.  Entitlement to service connection
for a skin disorder 

A review of the active duty service medical records revealed 
no treatment, complaints, or diagnosis of a skin disorder, to 
include tinea pedis, seborrhea, atopic dermatitis, eczema, 
and cellulites.  Notwithstanding, a service medical record 
dated in July 1990, a period of inactive duty shows treatment 
for contact dermatitis.  

At the time of the veteran's February 1997 VA Persian Gulf 
War examination, diagnosis of tinea pedis and tinea cruris 
were provided.  

VA treatment records dated from February 1997 to January 2001 
show diagnoses and treatment for tinea cruris, atopic 
dermatitis, history of seborrhea, eczema, seborrhea 
dermatitis, furuncle, and early cellulitis.  

Private medical records dated in March 2000 show treatment 
for tinea cruris.  

During his personal hearing before the undersigned, the 
veteran testified that he was diagnosed with eczema during 
active service.  Since that time, he had been diagnosed with 
various skin disorders.  

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the overwhelming weight of the 
evidence is against the claim of service connection for skin 
disorder to include tinea pedis, tinea cruris, seborrhea, 
atopic dermatitis, eczema, and cellulitis.  

The veteran's skin disorder has been variously diagnosed as 
tinea pedis, tinea cruris, seborrhea, atopic dermatitis, 
eczema, and cellulitis, which are known clinical diagnoses; 
therefore the undiagnosed-illness presumption does not apply.

Concerning service connection for a skin disorder variously 
diagnosed on a direct basis, there is no evidence in this 
case that the claimed disability began in service or is the 
result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Active 
duty service medical records reflect no complaints or 
findings relevant to a skin disorder to include tinea pedis, 
tinea cruris, seborrhea, atopic dermatitis, eczema, and 
cellulitis.  

Moreover, although the veteran claims that his variously 
diagnosed skin disorder is related to service, there is no 
competent post- service evidence in this case that the 
claimed various skin disorders began in service or are the 
result of a disease or injury which was incurred in service. 
38 U.S.C.A. §§ 1110, 1131; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. §§ 3.303, 3.304.  That is, none of the 
post-service medical evidence contains even a suggestion of 
such a relationship.  Therefore, the evidence as it stands is 
sufficient to reach a decision, and service connection for 
skin disorder, variously diagnosed on a direct basis must 
also be denied.  38 U.S.C.A. § 5107 (West 2002).

Thus, for the foregoing reasons, the Board concludes that the 
overwhelming weight of the evidence is against the claim for 
service connection for skin disorder to include tinea pedis, 
tinea cruris, seborrhea, atopic dermatitis, eczema, and 
cellulites, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 
C.F.R. §§ 3.303, 3.317.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).



E.  Entitlement to service connection
for a disability of the hands and elbows

A review of the active duty service medical records revealed 
no treatment, complaints, or diagnosis associated with the 
hands and elbows to include numbness and pain.  

At the time of the veteran's February 1997 VA Persian Gulf 
War examination, he complained of numbness in his hands and 
legs.  The neurological examination was normal.  

VA treatment records dated in July 1997 show that the veteran 
was seen in the neurological clinic, at which time he 
complained of discomfort in his joints and paresthesia in the 
right and left arm.  The pertinent assessment was 
paresthesias.  

The veteran was accorded a VA general medical examination in 
March 1998.  He reported that since his 1991 return from 
Saudi Arabia he experienced recurrent pain in his hands and 
elbows approximately twice weekly.  The examination revealed 
entirely normal hands without evidence of swelling, 
tenderness, deformity, decreased strength, or dexterity.  The 
examination also revealed entirely normal elbows, without 
evidence of swelling, tenderness, deformity, limitation of 
motion, or abnormality.  The assessments were history of 
polyarthritis without abnormal rheumatoid arthritis, 
bilateral hands, without x-ray evidence of disease, and 
bilateral elbows without x-ray evidence of disease.  X-rays 
of the hands and elbows were normal.  

During a July 1998 VA PTSD examination, the veteran reported 
that his arms tended to fall asleep when they were in one 
position for too long.  A pertinent diagnosis was not 
provided.  

VA treatment records dated in November 1999 show that that 
the veteran was with complaints of dead weight sensation 
mostly at night in both his arms and hands up to the 
shoulder.  The sensation was felt in the entire arm.  
Sometimes, the arms and hands felt numb.  He occasionally 
experienced the pain during the day.  He denied any trauma, 
although he worked on computers.  The diagnosis was upper 
extremities paresthesias, not likely myositis or 
radiculopathy.  

In his November 2002 statement, the veteran stated that 
experienced severe problems with joint pain and that his 
hands tired easily.  

During his February 2004 personal hearing before the 
undersigned, the veteran testified that shortly after his 
return form the Persian Gulf he observed stiffening of his 
joints including his elbows and hands.  He did not seek 
medical treatment during active service or inactive service.  

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the overwhelming weight of the 
evidence is against the claim of service connection for a 
disability of hands and elbows.  

The veteran's disability of the hands and elbows has been 
diagnosed as paresthesias, which is a known clinical 
diagnosis; therefore the undiagnosed-illness presumption does 
not apply.

Concerning service connection for a disability of the hands 
and elbows on a direct basis, there is no evidence in this 
case that the claimed disability began in service or is the 
result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Active 
duty service medical records reflect no complaints or 
findings relevant to a disability of the hands and elbows.  

Moreover, although the veteran claims that his disability of 
the hands and elbows is related to service, there is no 
competent post- service evidence in this case that the 
claimed disability began in service or are the result of a 
disease or injury which was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §§ 3.303, 3.304.  That is, none of the post-service 
medical evidence contains even a suggestion of such a 
relationship.  Therefore, the evidence as it stands is 
sufficient to reach a decision, and service connection for a 
disability of the hands and elbows on a direct basis must 
also be denied.  38 U.S.C.A. § 5107 (West 2002).

Thus, for the foregoing reasons, the Board concludes that the 
overwhelming weight of the evidence is against the claim for 
service connection for a disability of the hands and elbows, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 
3.303, 3.317.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).

F.  Entitlement to service connection
for a bilateral knee disability

A review of the active duty service medical records revealed 
no treatment, complaints, or diagnosis associated with the 
knees to include arthritis.  

At the time of the veteran's February 1997 VA Persian Gulf 
War examination, he complained of knee pain.  A pertinent 
diagnosis was not provided.  

The veteran was accorded a VA general medical examination in 
March 1998.  He reported that since his 1991 return from 
Saudi Arabia he has experienced recurrent bilateral knee pain 
approximately twice weekly.  The examination revealed no 
swelling, tenderness, deformity, limitation of motion, and no 
positive drawer or McMurray's signs.  The X-rays of the knees 
were normal except for minimal joint space narrowing of 
medial compartment.  The assessment was history of 
polyarthritis without abnormal rheumatoid arthritis, 
bilateral knees, without x-ray evidence of disease.  

VA treatment records dated from October 1999 to December 1999 
show that the veteran was seen with complaints bilateral knee 
pain.  In October, he complained of joint pain, very painful, 
both knees.  In November, he complained of bilateral knee 
pain time 3 years.  The diagnosis was degenerative joint 
disease.  X-rays of both knees taken in November were normal.  
In December, he was seen for follow-up due to bilateral knee 
pain.  The diagnosis was questionable degenerative joint 
disease and patellofemoral syndrome.  

Private medical records dated in June 2001 show the following 
diagnoses, left knee, slight genu valgus deformity and minor 
mucoid degeneration of the posterior horn of the medial 
meniscus.  

During his February 2004 personal hearing before the 
undersigned, the veteran testified that the pain in knees 
began immediately after his return from the Gulf War.  

The veteran's disability of the knees has been diagnosed as 
degenerative joint disease and patellofemoral syndrome, which 
are a known clinical diagnoses; therefore the undiagnosed-
illness presumption does not apply.

Concerning service connection for a disability of the knees 
on a direct basis, there is no evidence in this case that the 
claimed disability began in service or is the result of a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Active duty service medical 
records reflect no complaints or findings relevant to a 
disability of the knees.  

Moreover, although the veteran claims that his disability of 
the knees is related to service, there is no competent post- 
service evidence in this case that the claimed disability 
began in service or are the result of a disease or injury 
which was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §§ 
3.303, 3.304.  That is, none of the post-service medical 
evidence contains even a suggestion of such a relationship.  
Therefore, the evidence as it stands is sufficient to reach a 
decision, and service connection for a disability of the 
knees on a direct basis must also be denied.  38 U.S.C.A. § 
5107 (West 2002).  Moreover, it is noted that there is no 
evidence of arthritis within the first year following 
separation from service.  Thus, service connection for 
arthritis may not be presumed.

Thus, for the foregoing reasons, the Board concludes that the 
overwhelming weight of the evidence is against the claim for 
service connection for a disability of the knees, including 
as due to an undiagnosed illness in a Persian Gulf veteran.  
38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

The Board has considered the doctrine of the benefit of the 
doubt, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.  

Entitlement to service connection for a psychiatric 
disability to include post traumatic stress disorder and 
anxiety disorder is denied.  

Entitlement to service connection for headaches due to an 
undiagnosed illness, to include service connection on a 
direct basis is denied.  

Entitlement to service connection for a skin disorder due to 
an undiagnosed illness, to include service connection on a 
direct basis is denied.  

Entitlement to service connection for a disability of the 
hands and elbows due to an undiagnosed illness, to include 
service connection on a direct basis is denied.  

Entitlement to service connection for a bilateral knee 
disability due to an undiagnosed illness, to include service 
connection on a direct basis is denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



